DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because: 
In figures 1A-1B the reference numerals appear blurred and are suggested to be amended with additional line weight and a larger font size to make the numerals more legible. See MPEP 608.02.
In figures 1A-14 include lines and features which appear to be dotted and faded are suggested to be amended with additional line weight to increase legibility of the lines and features. Every line, number, and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined. Additionally, the weight of all lines and letters must be heavy enough to permit adequate reproduction. See MPEP 608.02.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Objections
Claims 1, 3, 10, 13, 17-18 and 25-26 are objected to because of the following informalities:  
In claim 1, line 3 recites “the body” and is suggested to be changed to --a body-- to provide antecedent basis.
In claim 3, line 3 recites “the costal cartilage” and is suggested to be changed to --a costal cartilage-- to provide antecedent basis.
In claim 10, line 2 recites “the air pressure” and is suggested to be changed to --an air pressure-- to provide antecedent basis.
In claim 13, line 1 recites “where in the bladder” and is suggested to be changed to --wherein the bladder-- to avoid typographical error.
In claim 17, line 1 recites “MRI-safe” and is suggested to be changed to --MR-safe-- for consistency with the applicant’s specification.
In claim 18, line 2 recites “the position” and is suggested to be changed to --a position-- to provide antecedent basis.
In claim 25, lines 3-4 recite “the costal cartilage” and is suggested to be changed to --a costal cartilage-- to provide antecedent basis.
In claim 26, line 5 recites “the costal cartilage” and is suggested to be changed to --a costal cartilage-- to provide antecedent basis.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation is: the limitation of “a means for maintaining or releasing pressure” as recited in lines 1-2 of claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 5-13, 15-16, 18 and 30-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, line 2 recites the limitation “the installed condition” which lacks antecedent basis.
Regarding claim 3, claim 3 does not end in a period and it is unclear if the claim intends to include additional limitations which are not present in the claims.
Regarding claim 18, line 2 recites the limitation “the installed condition” which lacks antecedent basis.
Regarding claim 30, line 2 recites the limitation “the installed condition” which lacks antecedent basis.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 10, 12, 15-16, 19, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hall et al. (2006/0009717 A1) in view of Schock et al. (5,490,820 A).
Regarding claim 1, in figures 1 and 10 Hall discloses an apparatus (automatic chest compression device 2) for promoting shallow breathing of a patient (the apparatus 2 is pressed against the thorax of a patient 1 to apply pressure to the entirety of the user’s chest such that pressure applied by the apparatus is capable of contacting and pressing upon the abdomen to promote shallow breathing of the patient 1, see paras. [0021] and [0041]), the apparatus comprising: a paddle (second bladder 67) configured 
If in doubt that Hall’s apparatus is capable of promoting shallow breathing in a patient, Hall discloses a bladder 4 having a central section 9 and lateral sections 10/11 to provide pressure over a majority of the patient’s 1 thorax, see para. [0023] and [0038] of Hall. In figure 3 Schock teaches a similar CPR apparatus which applies pressure to a thorax of a patient to promote shallow breathing of the patient (a patient receives a compression/decompression cycle to the thorax via anterior bladder 7 and lateral bladders 8/9, the cycle sending a volume of air to the lungs of a patient, the volume of air causing the patient to take shallow breaths but at a frequency higher than that for normal respiration, see col. 5 lines 45-54 and col. 8 lines 3-12). It would have been 
Regarding claim 2, the modified Hall device discloses a bladder interposed between the belt and the paddle in the installed condition (the bladder 4 is shown to be between the belt 3 and the paddle 67 when the apparatus 2 is placed on the patient 1, see fig. 10 and para. [0043] of Hall), the bladder being inflatable to urge the paddle toward the body of the patient so as to apply pressure to the abdomen of the patient (the bladder 4 is inflated to urge the paddle 67 toward the patient’s 1 torso such that pressure is applied to the abdomen of the patient 1, see para. [0042] of Hall).
Regarding claim 3, the modified Hall device discloses that the paddle is contoured to fit inferior to a patient's Xiphoid process and between the costal cartilage (the paddle 67 is sized and contoured to fit over the thorax 34 of the patient 1 which covers the Xiphoid process and areas between the coastal cartilages of the patient, see para. [0043] of Hall).
Regarding claim 4, the modified Hall device discloses that the paddle has a contoured surface against the patient in the installed condition (the paddle 67 is shown to have a concave contoured surface to contact the thorax 34 of the patient 1, see fig. 10 and para. [0043] of Hall).

Regarding claim 12, the modified Hall device discloses that the bladder comprises an expandable volume defined by at least one sheet of material and a surface of the paddle (the bladder 4 is shown to be a flexible sheet of elastic material defining an interior expandable volume and constrained by a upper surface of the paddle 67, see para. [0038] and [0041] of Hall), wherein the at least one sheet of material has a peripheral area attached to the surface of the paddle (a lower surface of the at least one sheet of material of the bladder 4 is shown to be a peripheral area attached to the surface of the paddle 67, see paras. [0041] and [0043] of Hall).
Regarding claim 15, the modified Hall device discloses that the bladder is configured to control the geometry of the bladder upon inflation (the bladder 4 is an elastic sheet that is inflated to maintain a spherical geometry when inflated, see fig. 10 and paras. [0036] and [0038] of Hall).
Regarding claim 16, the modified Hall device discloses that the bladder maintains two parallel walls upon inflation (the bladder 4 includes a central section 9 that maintains two parallel lateral sections 10/11 upon inflation, see paras. [0036] and [0038] of Hall).
Alternatively, the modified Hall device discloses that the bladder maintains two parallel walls upon inflation (the bladder 4 includes an upper wall that is parallel to a lower wall upon inflation, see the annotated figure 10 of Hall below and paras. [0036] and [0038] of Hall).
Annotated fig. 10 of Hall

    PNG
    media_image1.png
    358
    484
    media_image1.png
    Greyscale

Regarding claim 19, the modified Hall device discloses that the belt comprises a fastener (Velcro on overlapping sections 5/6, see fig. 1 of Hall) attached to at least one layer of material (the fastener is attached to the lower surface of overlapping section 5 of the belt 3 and the upper surface of overlapping section 6 of the belt 3, see fig. 1 and para. [0022] of Hall).
Regarding claim 21, the modified Hall device discloses that the belt is configured to wrap around the patient 1 (the belt 3 is wrapped around the thorax 34 of the patient 1, see fig. 10 and para. [0041] of Hall).
Regarding claim 23, the modified Hall device discloses a surface (upper surface of automatic chest compression device 2 contacting the back of the patient 1, see para. [0021] of Hall) coupled to the belt, wherein the surface and belt are configured to apply pressure to the patient (surface applies pressure to the patient 1 when the belt 3 is .
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. and Schock et al. as applied to claim 2 above, and further in view of Manoach et al. (2012/0101418 A1).
Regarding claims 5-6 and 9, the modified Hall device lacks a detailed description of a pump, the pump being releasably connected to the bladder and a valve configured to prevent deflation of the bladder when the bladder is disconnected from the pump.
In figure 1D Manoach teaches a pump, the pump being releasably connected to the bladder 106 and a valve configured to prevent deflation of the bladder 106 when the bladder 106 is disconnected from the pump (the pump is manually actuated to inflate the bladder 106, the pump being attached to the bladder 106 via air hose 109 which has a valve that prevents deflation of the bladder 106 when the user manually removes the pump from the bladder 106, see paras. [0026]-[0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Hall bladder with a pump releasably connected to the bladder and valve, the valve preventing deflation of the bladder when the pump is disconnected from the bladder as taught by Manoarch to allow the user to adjust the pressure applied by the bladder and to allow the user to remove the pump in case of cleaning or damage.
	Regarding claims 7-8, the modified Hall device lacks a detailed description of a means for maintaining or releasing pressure coupled to at least one of the bladder and 
In figure 1D Manoach teaches a means for maintaining or releasing pressure coupled 109 to a bladder 106 and that the means for maintaining or releasing pressure 109 is further configured to prevent deflation of the bladder 106 when disconnected from a pump (the pump is manually actuated to inflate the bladder 106, the pump being attached to the bladder 106 via the means for maintaining or releasing pressure 109 which has a valve that prevents deflation of the bladder 106 when the user manually removes the pump from the bladder 106, see paras. [0026]-[0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Hall bladder with a means for maintaining or releasing pressure that prevents deflation of the bladder when disconnected from a pump as taught by Manoarch to prevent air leakage from the bladder during operation of the apparatus, see para. [0027] of Manoarch.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. and Schock et al. as applied to claim 2 above, and further in view of Hopman et al. (2013/0041303 A1).
Regarding claim 11, the modified Hall device discloses that the paddle and bladder are inflatable and that the bladder is positioned between the belt and the paddle (see fig. 10 and paras. [0022], [0041] and [0043] of Hall), but lacks a detailed description of a fastener for fastening the paddle to the bladder.
In figure 11A Hopman teaches a fastener for fastening a bladder 114 to a surface (a surface of the bladder 114 has hook and loop fasteners to attach bladder 114 to a 
	Regarding claim 13, the modified Hall device discloses that the paddle and bladder are inflatable and that the bladder is positioned between the belt and the paddle (see fig. 10 and paras. [0022], [0041] and [0043] of Hall), but lacks a detailed description of the bladder being removably attached to the paddle.
In figure 11A Hopman teaches a bladder 114 removably attached to a surface (a surface of the bladder 114 has hook and loop fasteners to attach bladder 114 to a sling 112, see para. [0116]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Hall bladder and paddle with a fastener so that the bladder is removably attached to the paddle as taught by Hopman to allow the user to adjust the positioning of the bladder and paddle to accommodate patients of various sizes, see para. [0116] of Hopman.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al and Schock et al. as applied to claim 1 above, and further in view of Mössmer (2012/0310123 A1).
Regarding claim 14, the modified Hall device lacks a detailed description of the paddle including fiducial markers.
In figure 2 Mössmer teaches a surface 2 includes fiducial markers 11/11’ (the fiducial markers 11/11’ serve as positioning aids to assist the user in setting the surface .
Claim 18 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hall et al. and Schock et al. as applied to claim 1 above, and further in view of Mössmer (2012/0310123 A1).
Regarding claim 18, the modified Hall device discloses that the belt includes markings (Velcro on overlapping sections 5/6; see fig. 1 of Hall) to indicate the position of at least one end region of the belt in the installed condition (the markings indicate the end regions of the belt 3, shown as overlapping sections 5/6, see fig. 1 and para. [0022] of Hall).
If in doubt that the modified Hall device discloses that the belt includes markings to indicate the position of at least one end region of the belt in the installed condition, in figure 2 Mössmer teaches that a surface 2 includes markings 11/11’ to indicate the position of at least one end region of the surface 2 in the installed condition (the markings 11/11’ serve as positioning aids to assist the user in setting the surface 2 on the patient, see para. [0025]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Hall belt with fiducial markers as taught by Mössmer to serve as positioning aids to assist the user in setting the apparatus on the patient, see para. [0025] of Mössmer.
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. and Schock et al. as applied to claim 1 above, and further in view of Illindala et al. (2013/0072830 A1).
Regarding claim 17, the modified Hall device lacks a detailed description of the apparatus being MRI-safe.
In figure 1 Illindala teaches a similar apparatus 2 that is made from materials to allow the device to be MRI-safe (the apparatus 2 is made of MRI/CT materials including  plastic, wood, metal (aluminum), ceramic and composite materials, see para. [0017]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Hall device to be MRI-safe as taught by Illindala to allow the apparatus to be compatible with and therefore prevent damage to MRI devices, see para. [0017] of Illindala.
Regarding claim 20, the modified Hall device lacks a detailed description of the apparatus being adapted to be radiolucent.
In figure 1 Illindala teaches a similar apparatus 2 that is adapted to be radiolucent (the apparatus 2 is made of non-ferrous and non-metallic radiolucent materials, see para. [0017]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Hall device to be radiolucent as taught by Illindala to allow the apparatus to be compatible with MRI devices to allow a user to assess trauma, visualize a catheter placement, or diagnose organ function while performing CPR on a patient, see paras. [0005] and [0017] of Illindala.
Claim 22 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hall et al. and Schock et al. as applied to claim 1 above, and further in view of Quintana et al. (2005/0080362 A1).
Regarding claim 22, the modified Hall device discloses that the belt includes a coupler adapted for coupling to a patient surface (Velcro is attached to the lower surface of overlapping section 5 of the belt 3 and Velcro is attached to the upper surface of overlapping section 6 of the belt 3 to allow the belt 3 to be coupled to the patient’s 1 surface, see fig. 1 and para. [0022] of Hall).
If in doubt that the modified Hall device discloses that the belt includes a coupler adapted for coupling to a patient surface, in figure 4 Quintana teaches that a belt 3 includes a coupler 89 adapted for coupling to a patient 1 surface (the coupler 89 is an additional structure that couples the belt 3 to the patient’s 1 surface and is breakable to release the belt 3 from the patient’s 1 surface, see para. [0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Hall belt with a coupler as taught by Quintana to prevent the patient from being harmed by excessive forces created by the apparatus, see para. [0037] of Quintana.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (2006/0009717 A1) in view of Schock et al. (5,490,820 A) and Petelenz et al. (2006/0047228 A1).
Regarding claim 24, in figures 1 and 10 Hall discloses a method for promoting breathing of a patient 1 (an apparatus 2, automatic chest compression device 2, is pressed against a patient 1 such that the apparatus 2 promotes breathing of the patient 
Hall discloses a bladder 4 having a central section 9 and lateral sections 10/11 to provide pressure over a majority of the patient’s 1 thorax, see para. [0023] and [0038] of Hall, but lacks a detailed description of a method for promoting shallow breathing. 

The modified Hall method does not disclose positioning a paddle over the abdomen of the patient to apply pressure to the abdomen of the patient.
In figure 3 Petelenz discloses a method of promoting shallow breathing of a patient comprising: positioning a belt 36a over the abdomen of the patient (Petelenz discloses an apparatus placed around the chest and abdomen of a patient to apply pressure on the diaphragm of the patient to promote shallow breathing of the patient, see paras. [0051]-[0052] and [0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have duplicated the modified Hall method’s apparatus with a duplicate belt that is placed over the abdomen of the patient as taught by Petelenz to provide simultaneous compression of both the chest and the abdomen to prevent downshift of the diaphragm, increasing pressure in the thorax, see para. [0021] of Petelenz, to enhance the standard chest CPR with 
The modified Hall method discloses positioning a paddle over the abdomen of the patient to apply pressure to the abdomen of the patient (the paddle, as taught by Hall, is placed over the abdomen of the patient, as taught by Petelenz, to allow the user to apply pressure to the abdomen of the patient with the paddle, see paras. [0041] and [0043] of Hall and paras. [0051]-[0052] of Petelenz).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al., Schock et al. and Petelenz et al. as applied to claim 24 above, and further in view of Schock et al. (5,630,789 A; hereinafter referred to as Schock'789).
Regarding claim 25, the modified Hall method discloses positioning a paddle below the sternum and inferior to a patient’s Xiphoid process and between the costal cartilage (the paddle, as taught by Hall, is positioned on the abdomen of the patient which is shown to be below the sternum and inferior to a patient’s Xiphoid process and between the costal cartilage, as taught by Petelenz, see fig. 3 and paras. [0051]-[0052] and [0059] of Petelenz), but lacks a detailed description of the paddle including a tip region that the user positions below the sternum and inferior to a patient's Xiphoid process and between the costal cartilage.
In figures 3-4 Schock’789 teaches that a paddle 62/72 has a tip region that is positioned on the abdomen of the patient (the paddle 62/72 is shown to have an .
Claims 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (2006/0009717 A1) in view of Schock et al. (5,490,820 A) and Schock et al. (5,630,789 A; hereinafter referred to as Schock'789).
Regarding claim 26, in figures 1 and 10 Hall discloses an apparatus (automatic chest compression device 2) for promoting shallow breathing of a patient 1 (the apparatus 2 is pressed against the thorax of a patient 1 to apply pressure to the entirety of the user’s chest such that pressure applied by the apparatus is capable of contacting and pressing upon the abdomen to promote shallow breathing of the patient 1, see paras. [0021] and [0041]), the apparatus 2 comprising: a surface (surface of a belt 3, a bladder 4 and a second bladder 67) configured for contacting a body of a patient 1 (the surface is shown to contact the thorax of the patient 1, see figs. 1 and 10 and para. [0043]), the surface being contoured to be positioned below the sternum of the patient and to fit inferior to a patient's Xiphoid process and between the costal cartilage (the surface is contoured to cover the thorax 34 of the patient 1 to therefore to be positioned below the sternum of the patient and to fit inferior to a patient's Xiphoid process and between the costal cartilage, see para. [0043]); and a belt 3 configured to secure the surface against the body of the patient and configured to apply pressure to the patient, 
If in doubt that Hall’s apparatus is capable of promoting shallow breathing in a patient, Hall discloses a bladder 4 having a central section 9 and lateral sections 10/11 to provide pressure over a majority of the patient’s 1 thorax, see para. [0023] and [0038] of Hall. In figure 3 Schock teaches a similar CPR apparatus which applies pressure to a thorax of a patient to promote shallow breathing of the patient (a patient receives a compression/decompression cycle to the thorax via anterior bladder 7 and lateral bladders 8/9, the cycle sending a volume of air to the lungs of a patient, the volume of air causing the patient to take shallow breaths but at a frequency higher than that for normal respiration, see col. 5 lines 45-54 and col. 8 lines 3-12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall’s apparatus to promote shallow breathing as taught by Schock to provide an alternative method of promoting normal respiration in a patient by inflating the bladders in a manner which provides a normal volume flow of air to the lungs of the patient, see col. 5 lines 44-50 of Schock. 
The modified Hall device lacks a detailed description of the surface being contoured to have a tip region or that the surface also being contoured to avoid compression of lower ribs of the patient when the surface contacts the body of the patient.
In figures 3-4 Schock’789 teaches that a surface 62/72 with a tip region that is contoured to avoid compression of lower ribs of the patient when the surface 62/72 
Regarding claim 27, the modified Hall device discloses a paddle component (second bladder 67, see fig. 10 of Hall; the applicant describes the paddle as follows “Alternatively, the paddle 24 may be inflatable to become relatively rigid” … “In the case of an inflatable paddle, and when used in conjunction with a bladder, the paddle can be a separate component from the bladder or can alternatively be formed integrally with the bladder. For example, the bladder and paddle can be sections of a single component, separated by a wall, thereby defining separate compartments inflatable to different or even the same pressures, as needed”, see page 8 lines 28-37 of the applicant’s specification and, therefore, the second bladder 67 is interpreted to meet the limitation of a “paddle” as described by the applicant), the surface being defined by the paddle component (the surface is shown to be defined by the paddle component 67, see fig. 10 and para. [0043] of Hall).

Regarding claim 29, the modified Hall device discloses that the surface is defined by the belt (surface is shown to be defined by the belt 3, see fig. 10 and para. [0043] of Hall).
Regarding claim 30, the modified Hall device discloses a bladder (bladder 4, see fig. 10 of Hall) interposed between the belt and the surface in the installed condition (the bladder 4 is shown to be between the belt 3 and the paddle 67 of the surface when the apparatus 2 is placed on the patient 1, see fig. 10 and para. [0043] of Hall), the bladder being inflatable to urge the surface toward the body of the patient so as to apply pressure to the abdomen of the patient (the surface is urged to contact the body of the patient 1 when the bladder 4 is inflated so that the surface applies pressure to the abdomen of the patient, see paras. [0022] and [0042]-[0043] of Hall and col. 5 line 63 to col. 6 line 3 and col. 7 lines 1-10 of Schock ‘789).
Regarding claim 31, the modified Hall device discloses that a paddle (second bladder 67, see fig. 10 of Hall; the applicant describes the paddle as follows “Alternatively, the paddle 24 may be inflatable to become relatively rigid” … “In the case of an inflatable paddle, and when used in conjunction with a bladder, the paddle can be a separate component from the bladder or can alternatively be formed integrally with the bladder. For example, the bladder and paddle can be sections of a single component, separated by a wall, thereby defining separate compartments inflatable to different or 
Regarding claim 32, the modified Hall device discloses that the bladder and the paddle are separate components positionable adjacent one another (the bladder 4 is made from an elastic sheet and is shown to have a lower surface that is separate from an upper surface of an elastic sheet of the paddle 67 such that the bladder 4 and the paddle 67 are not integral with each other, see paras. [0022], [0041] and [0043] of Hall).
Regarding claim 33, the modified Hall device discloses that the paddle defines a tip region and sloped sides, the sloped sides having a curvature corresponding to a segment of an arc having a first radius and the tip region having a curvature corresponding to a segment of an arc having a second radius, wherein the first radius is greater than the second radius (the paddle 62/72, as taught by Schock ‘789, is shown to define a tip region and sloped sides, with the sloped sides having a curvature corresponding to a segment of an arc having a first radius and the tip region having a curvature corresponding to a segment of an arc having a second radius, wherein the first radius corresponding to the sloped sides is shown to be greater than the second radius corresponding to the tip region, see the annotated figure 4 of Schock below).
Annotated fig. 4 of Schock

    PNG
    media_image2.png
    370
    402
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bird et al. (3,454,000 A) is cited to show a mechanical ventilator placed over the abdomen of a patient.
Chavanne (3,904,195 A) is cited to show a triangular compression paddle for the sternum of the user.
Woudenberg et al. (4,664,098 A) is cited to show a CPR device with a bladder and paddle.
Witbeck (5,722,987 A) is cited to show is cited to show a resuscitation device contacting the Xiphoid process of the patient.
Amisar et al. (2007/0191881 A1) discloses a compression device with a belt, bladder and paddle.
Paradis et al. (2012/0016179 A1) is cited to show a CPR device compressing the chest and abdomen simultaneously.
Radbourne (2014/0024979 A1) is cited to show a belt and paddle providing respiratory assistance to a patient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785